UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-7583


CODY WAYNE FOY,

                     Plaintiff - Appellant,

              v.

SGT. RIVERA; SGT. JONES; SGT. SIMPSON,

                     Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Terrence W. Boyle, Chief District Judge. (5:19-ct-03087-BO)


Submitted: January 21, 2020                                       Decided: January 24, 2020


Before WILKINSON, KEENAN, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Cody Wayne Foy, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Cody Wayne Foy seeks to appeal the district court’s order denying his motion to

compel discovery. This court may exercise jurisdiction only over final orders, 28 U.S.C.

§ 1291 (2018), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2018);

Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949).

The order Foy seeks to appeal is neither a final order nor an appealable interlocutory or

collateral order. Accordingly, we dismiss the appeal for lack of jurisdiction. We dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             DISMISSED




                                            2